Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ExParte Quayle
This application is in condition for allowance except for the following formal matters: 
The following observations are noted:
a) In line 10 of claim 1, “from a tap for dispensed a pour directly” is awkwardly stated;
b) In line 16 of claim 1, “in operational communicates with the control” is awkwardly sated;
c) In line 6 of claim 3, “said FOB” lacks antecedent basis and should be changed to “said FOB detector”;
d) In claim 7, line 2, “a” should be inserted before “tap”;
e) In line 4 of claim 7, the actuation button is positively recited in line 14 of claim 1; therefore, “an” in line 4 of claim 1, should be changed to “said”;
f) In line 1 of claim 8, “said FOAM on Beer Sensor” lacks antecedent basis;
g) Claim 11 is not further limiting over that which is recited in claim 10 to which the claim is dependent;
h) In line 6 of claim 18, “said FOB” lacks antecedent basis and should be changed to “said FOB detector” and
i) In line 2 of claim 22, “a” should be inserted before “tap”.

Claims 1-22 are allowed, subject to correction of the above noted observations.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753